Title: To George Washington from Captain Bartholomew von Heer, 17 November 1777
From: Heer, Bartholomew von
To: Washington, George



[17 November 1777]

A Representation to the Commander in Chief of the American Army.
The Commander in Chief I understood he was Informed by a certain Noble Gentleman in the Army that it was of great Necessity of the Good of the American Army and for the Publick of the United States of America to Raise a Core of Marishosy which as such Core is used in every power in Europe in time of Warr and peace to Support the Publick and the Army as I have the Honour to Inform his Excellency that Enquiring was been made if there was any Outland Officer in the Army which was well acquainted with that Office of a Marishosy he should be applied for that purpose.
I have the Honour to Inform his Excellency that I am an Officer which is Acquainted with such duty, in time being several Years in the Service of his Majestys the Kings of Prussia France and Spain in peace and Warr Time in the Horse as well as Infantry in which time I have seen and Learned this Duty as a Marishosy and flatter myself to his Excellency that I can give Instruction of such Office as well as any Officer which is Acquainted with such a Core.
May it please your Excellency to Acquaint your Honour what benefit the Duty of a Marishosy may be to the Army.
1st  In the Service of Europe in Warr time The Commanding Officer of the Marishosy has to Observe always that he keeps always the most Convenient posts in and in the Rere of the Army with his Troops in different Attachments that he may be able to Examine the Encampment of the Army if there should be any Damage done by the Soldiers of the Army in Stealing or Destroying the publick Effects, which should be against the Commander in Chiefs Orders to take such persons Imediately up, that they may be punished according to the Crime for that purpose the Commanding Officer has to Receive daily Orders from Head Quarters.
2nd  The Marishosys duty is that if they find any Soldier or Soldiers Stragling out of their Encampments of more distance than is allowed by the Commander in Chief to take them up as Deserters and Deliver

them to the Provow Guard, that such Soldier or Soldiers may be punished according to their Crime.
3rd  If any Soldier of Soldiers should be found in Day or Night time in or outside of the Pickett in Gardens Houses &c. to Destroy any of the Publicks Effects the Officer who Commands the Padroll has to take up such Soldiers and punish them according to the nature of their Crime for that purpose the Officer of the Padroll has always his Provow with him that he can do the Execution without holding any Court Martial over the Offender and then to Deliver him to his Officer or to his Regiment.
4th  The Commanding Officer of Marishosy has the Direction or Command over all the Setlers of the Army and must have them Entered in his Book that he may be acquainted to what Batallion they belong, and such Settlers must be well Recommended that they are true persons to the Cores of the United States of America and if they cannot be well Recommended such Settlers not to be Suffered in the Army (the reason is) that true Settlers going from and coming to the Army without their being Examined and well known can go to the Enemy and give an Account of our Undertaking and serve them as a Spy for that reason they must have a pass from the Commander of the Marishosy and is to be tax’d by him, that always the Army may be Supplied with Goods at a reasonable price so as the Settler may not Suffer by such Goods, And the Marishosy has to Visit the Settlers every day and Examine them wither they have adulterated their Liquors or not, and if they have to take and Confine them that they may be punished according to their Crimes.
5th  The Commanding Officer of the Marishosy has to give a Sufficient Guard to the Provow Marshall, when he go’s his Rounds through and Round the Camp that he may be Supported Sufficient on his duty.
6th  The Duty of Rank and File of a Marishosy is so Strict that there is not a Man can be used to that Core as a very honest and true Man to the United States and he must be an American Born for that purpose the Commanding Officer of that Corps has to take care not to Enlist any one that is not well Recommended to him then he should Risque that the Duty would not be done Regularly.
7th  The Troops is to be Descipled as well and more than the other Troops and they are to be given in more regular Order than the other Troops of the Army as their duty is so trustable to them that the whole Army may Suffer by their Character, by the Publick, when the Marishosys neglect their Duty.
8th  The Corps of Marishosy is to Insist of one Commanding Officer one Captain two Lieutenants one Quarter Master one Clerke four Serjeants four Corporals one Trumpet forty Privates four Provows.

9th  The Marishosy is to be Mounted with a Good horse one Carbine two Pistolls one broad Sword the same as another Light Horse Man which Arms must be good and Trustable while in the Marishosy, as they always stand in a greater Risque to be attacked so well by our Troops in Catching them in time of their Committing Damage as by the Enemy that he may trust to his Arms and stand to his Defence.
10th  It is the Marishosys duty that whoever he finds any person or persons going through the Camp and not belonging to the Army that he may have the least Suspicion that they may be untrustable to take and Examine them and if they cannot give a good Account of themselves to Confine them in the Provow Guard that they may be brought to a Tryal.
If his Excellence is willing to raise such a Core for the good of the United States and the Army I Flatter myself to his Excellency that I am the Officer which can Act to that purpose, and can prove his Excellency in being Almost two Years in the American Service with good Recommendations from several Generals acting in Canada and this Army, I would be glad to know it as soon as it may be Convenient to his Excellency that I may Rule myself Accordingly. I am his Excellencys most Humble servt

Bartholomew von Heer Captn of Colonel Proctors Regiment of Artillery

